

116 HR 2306 IH: Puerto Rico Medicaid Act of 2019
U.S. House of Representatives
2019-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2306IN THE HOUSE OF REPRESENTATIVESApril 12, 2019Miss González-Colón of Puerto Rico introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend titles XI and XIX of the Social Security Act to strengthen the Medicaid program in Puerto
			 Rico, and for other purposes.
	
 1.Short titleThis Act may be cited as the Puerto Rico Medicaid Act of 2019. 2.Removal of statutory FMAP limitation for Puerto Rico (a)In generalSection 1905(b)(2) of the Social Security Act (42 U.S.C. 1396d(b)(2)) is amended by striking Puerto Rico,.
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to medical assistance furnished in calendar quarters beginning on or after October 1, 2019.
 3.Increase to cap on amounts recognized under title XIX for Puerto RicoSection 1108(g)(2)(A) of the Social Security Act (42 U.S.C. 1308(g)(2)(A)) is amended— (1)by striking shall not exceed and inserting
				
 shall not exceed—(i)for a fiscal year before fiscal year 2020, and for fiscal year 2022 and each subsequent fiscal year,; 
 (2)by striking the semicolon at the end and inserting ; and; and (3)by adding at the end the following new clause:
				
 (ii)for each of fiscal years 2020 and 2021, $2,650,000,000;. 